Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147997                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  ROBERT REEVES,                                                                                                      Justices
           Plaintiff,
  v                                                                 SC: 147997
                                                                    AGC: 1628-13
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered and,
  in lieu of granting relief, we DIRECT the Attorney Grievance Commission to provide a
  supplemental answer to the complaint within 28 days after the date of this order,
  explaining in greater and more specific detail its reasons for concluding that AGC File
  No. 1628-13 should be closed. The supplemental answer will be considered part of the
  AGC file and held confidential pursuant to MCR 9.126.

        The complaint for superintending control remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2014
           s0416
                                                                               Clerk